Citation Nr: 9918080	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for status post total 
arthroplasty of the right knee, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1969 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating action in which 
the RO denied a rating in excess of 20 percent for a service-
connected right knee disorder, and denied secondary service 
connection for a left knee disorder and a disability 
manifested by low back pain and bilateral hip pain.  By a May 
1997 VA Form 9 (Appeal to Board of Veterans' Appeals), the 
veteran appealed the denial of an increased rating for his 
right knee disorder.  In an August 1997 rating decision, the 
RO granted an increased (30 percent) rating retroactively for 
the period from May 30, 1996, through April 9, 1997, a 
temporary total rating based on convalescence under the 
provisions of 38 C.F.R. § 4.30 for the period from April 10, 
1997, through May 31, 1997, and a schedular 100 percent 
rating for the period from June 1, 1997, through May 31, 
1998.  A 30 percent schedular rating was again made effective 
from June 1, 1998.


REMAND

In his May 1997 substantive appeal to the Board, the veteran 
requested a hearing before a member of the Board at the RO.  
He also included a reference to the RO "Local Board" which 
might be interpreted as a request for a hearing before RO 
personnel.  However, neither a hearing before a member of the 
Board nor one before RO personnel was scheduled or held.  

Against this background, the case is REMANDED to the RO for 
the following action:

The RO should clarify the veteran's 
intention regarding the hearing he 
desires to be held at the RO.  A hearing 
before a member of the Board and/or a RO 
hearing officer should be scheduled 
accordingly.  

After the hearing(s), the RO should take any indicated action 
and the case should be returned to the Board for further 
consideration.  No action is required of the appellant until 
he receives further notice from the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


